DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
`	Applicant’s amendment and response to restriction requirement of 12/6/21, are entered.
	Claims 9, 12, 14-17, 20-22, 29, 30, 35, and 38 are amended.
	Claims 1-8 and 13 are canceled.
	Claims 45-53 are newly added.
	Claims 9-12, 14-17, 20-22, 26, 29, 30, 35, 38, 45-53 are presently pending.

Election/Restrictions
Applicant’s election of Group V, as in present Claims 9, 12, 14-17, 20-22, and 45-53 in the reply filed on 12/6/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Applicant’s election of the species of viral vector, Cpfl, D loop, and (iii) of Claim 35 in the reply filed on 12/6/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	It should be noted that, due to the amendments and restriction, some species are irrelevant to the elected invention group.  The species of viral vector, Cpfl, and D-loop, all read on the presently elected invention, of Claims 9, 12, 14-17, 20-22, and 45-53.
s 10-11, 26, 29-30, 35, 38 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/21.
Claim 53 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/21
Claims 9, 12, 14-17, 20-22, and 45-52 are presently considered, with respect to the species of (i) viral vectors, (ii) Cpfl, and (iii) D-loops.  If art is noted during the prosecution on non-elected species, the rejection will be applied nonetheless, to aid in prosecution efficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 14-17, 21, 22, 46-49, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/071474 A2 to CRISPR THERAPEUTICS AG (hereinafter “CRISPR AG”); U.S. Patent Application Publication No. 2015/0361450 A1 to Tarassov, et al.

However, CRISPR AG does not teach or suggest a specific D-loop structure for the mitochondrial targeting of the sgRNA.
On the other hand the D-loop structure has been known in the art for targeting RNA to the mitochondria.  Tarassov teaches a set of RNAs that provide such signal, and are successful in targeting mitochondria in yeast and humans (e.g., paragraph 41).  The D-arm of SEQ ID NO: 1 of Tarassov it a D-loop sequence, and the D-loop or F-hairpin may be used (e.g., paragraph 65).
Claim 9: CISPR AG also discloses that the Cas9 molecule may be fused to a signal for mitochondrial localization (e.g., paragraph 227).
Claim 14: the sgRNA comprises a sequence complementary to the mtDNA target (although this seems axiomatic, the guide RNA provide provides for such target specificity (e.g., paragraph 102).
Claim 15: CRISPR AG teaches the mtDNA target sequence comprises at least one mutation/deletion (in some cases, a target DNA is contacted with a donor polynucleotide.  In some cases, a donor polynucleotide is introduced into the cell.  The modifications of the target DNA due to NHEJ and/or homology-directed repair lead to, for example, gene correction, gene replacement, gene tagging, transgene insertion, nucleotide deletion, gene disruption, gene mutation, sequence replacement, etc., paragraph 250).
Claim 16: CRISPR AG discloses the mtDNA target may be 16-24 nucleotides in length (e.g., paragraphs 27 and 156).
Claim 17: CRISPR AG discloses the sgRNA comprising a tracrRNA and crRNA (e.g., paragraph 105).
Claim 46-47: the composition may be delivered with a nanoparticle or lipid particle, or viral vector (e.g., CRISPR AG, paragraph 297).
Claim 48: CRISPR AG discloses the protein may be encapsulated (e.g., paragraph 277).
Claim 49: the targeting sequence may be N terminal to the Cas9 (e.g., paragraph 227).
Claim 51: the endonuclease may be Cpf1 (e.g., paragraph 227).
	Claim 52: it is axiomatic that the endonuclease would contain no such NLS, because the mitochondria is being targeted, and to send it to the nucleus, would be counter to the whole purpose.
	Thus, it would have been obvious to make the invention.  The Artisan would do so to target mitochondrial DNA for gene editing.  The Artisan would expect success, as the components are utilized for art-recognized purposes. 

Claims 9, 12, 14-17, 20-22, 46-49, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/071474 A2 to CRISPR THERAPEUTICS AG (hereinafter “CRISPR AG”); U.S. Patent Application Publication No. 2015/0361450 A1 to Tarassov, et al. as applied to claims 9, 12, 14-17, 21, 22, 46-49, 51, and 52 above, and further in view of CN 105602935 to Nie Ling Yun.
	As shown above, the base claims are obvious over the base art, however, the aspect of utilizing a tRNA sequence for mitochondrial localization is not taught/obvious.
	On the other hand, the Artisan, interested in localization to the mitochondria would be aware of Nie ling Yun for mitochondrial localization as related to the sgRNA, where a tRNA mitochondria-localizing sequence may be utilized (paragraph 23).

Claims 9, 12, 14-17, 21, 22, and 46-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/071474 A2 to CRISPR THERAPEUTICS AG (hereinafter “CRISPR AG”); U.S. Patent Application Publication No. 2015/0361450 A1 to Tarassov, et al. as applied to claims 9, 12, 14-17, 21, 22, 46-49, 51, and 52 above, and further in view of CN 105602993 to Shanghai Sai.
	As shown above, the base claims are obvious over the base art, however, the aspect of a mitochondrial localization signal from COX8 is not taught.
	On the other hand, the Artisan would be aware of shanghai sai, for its teachings of mitochondrial localization sequences, including that of Cox8 *(paragraph 41).
	Thus, in light of the additional art, the Artisan would have been motivated to make the invention.  The Artisan would do so for mitochondrial localization.  The Artisan would expect success, as the components are utilized for art-recognized purposes.
	
Art Made of Record
	It is noted that the regions of the 5S RNA for targeting the mitochondria have been mapped in Smirnov, et al. (reference 102, page 6, of the IDS of 10/7/19).  This is noted to demonstrate some level of awareness of the minimal requirements for such targeting with regard to the elected species of D-loop.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633